                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


SELMA DAUTEFENDIC                               :              DOCKET NO:
    Plaintiff                                   :
                                                :
v.                                              :
                                                :
TOWN OF OLD SAYBROOK                            :
     Defendant                                  :
                                                :              MAY 22, 2019

                                      NOTICE OF REMOVAL

          To the United States District Court for the District of Connecticut:

          Pursuant to 28 U.S.C. §§1441, 1443 and 1446, Defendant, Town of Old Saybrook,

hereby gives notice that they have removed this action from the Superior Court of Connecticut,

Judicial District of Middlesex at Middletown for the following reasons:

          1.     Plaintiff has commenced an action against the defendant in the Judicial District of

Middlesex at Middletown, by service of a Summons and Complaint dated April 29, 2019.

Plaintiff served a copy of the Summons and Complaint upon Defendant, Town of Old Saybrook

on May 1, 2019. Pursuant to 28 U.S.C. § 1446(a), the Summons and Complaint is attached

hereto.

          2.     The above-described action is a civil action and is one which may be removed to

the Court by Defendant Town of Old Saybrook pursuant to the provisions of Title VII of the

Civil Rights Act of 1964, specifically 42 U.S. § 2000e-2, in that the Complaint alleges that

Defendant’s acts of discrimination based upon sex/gender.

          3.     The action is returnable to the Superior Court for the Judicial District of

Middlesex at Middletown on June 4, 2019.
       4.      Attached hereto, in compliance with 28 U.S.C. § 1446(a), are complete and

accurate copies of the process and pleadings received by the defendant to date.

       5.      Accordingly, this Court has original jurisdiction of this action under 28 U.S.C.

§§ 1331 and 1343(a)(3), and supplemental jurisdiction pursuant to 28 U.S.C. § 1367. The action

may be removed to this Court pursuant to 28 U.S.C. §§ 1441, 1443 and 1446.

       WHEREFORE, Defendant prays that the above action now pending in the Superior

Court of Middlesex at Middletown be removed therefrom to this Court.

                                                     DEFENDANT,
                                                     TOWN OF OLD SAYBROOK

                                                     By:_/s/ Sarah L. Wilber________
                                                        Michael J. Rose (ct14803)
                                                        Sarah L. Wilber (ct30631)
                                                        Rose Kallor, LLP
                                                        750 Main Street
                                                        Suite 1108-3
                                                        Hartford, CT 06103
                                                        Tel: (860) 361-7999
                                                        Fax: (860) 270-0710
                                                        Email: mrose@rosekallor.com
                                                               swilber@rosekallor.com
                                      CERTIFICATION

        I certify that a copy of this document was or will immediately be mailed or delivered
electronically or non-electronically on May 22, 2019 to all attorneys and self-represented parties
of record and to all parties who have not appeared in this matter and that written consent for
electronic delivery was received from all attorneys and self-represented parties receiving
electronic delivery.

Joseph R. Sastre, Esq.
Law Office Joseph R. Sastre, LLC
67 Chestnut Street
Bristol, CT 06010




                                                     By: /s/ Sarah L. Wilber_      _____
                                                        Sarah L. Wilber
